UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CYNTHIA R. SPILLERS,                    
                 Plaintiff-Appellant,
                 v.
                                                 No. 01-1994
BROOKE COUNTY BOARD OF
EDUCATION,
              Defendant-Appellee.
                                        
            Appeal from the United States District Court
      for the Northern District of West Virginia, at Wheeling.
               Frederick P. Stamp, Jr., District Judge.
                            (CA-00-51-5)

                  Submitted: December 12, 2001

                      Decided: January 14, 2002

      Before WIDENER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William A. Kolibash, PHILLIPS, GARDILL, KAISER & ALT-
MEYER, Wheeling, West Virginia, for Appellant. Elizabeth D.
Harter, BOWLES, RICE, MCDAVID, GRAFF & LOVE, P.L.L.C.,
Charleston, West Virginia, for Appellee.
2          SPILLERS v. BROOKE COUNTY BOARD OF EDUCATION
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Cynthia R. Spillers appeals from the district court’s grant of sum-
mary judgment in favor of Brooke County Board of Education
("Board") on her claim filed under Title VII of the Civil Rights Act
of 1964, 28 U.S.C.A. § 2000e-3(a) (West Supp. 2001). Spillers
alleged she was terminated in retaliation for filing a charge of dis-
crimination with the Equal Employment Opportunity Commission in
June 1996. We affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

   To prevail on a Title VII retaliation claim, Spillers must show: (1)
she engaged in a protected activity; (2) an adverse employment action
was taken against her; and (3) there was a causal connection between
the first two elements. Hopkins v. Baltimore Gas & Elec. Co., 77 F.3d
745, 754 (4th Cir. 1996). If Spillers establishes a prima facie case, the
burden shifts to the Board to produce evidence of a legitimate, non-
discriminatory reason for the adverse action. Texas Dep’t of Commu-
nity Affairs v. Burdine, 450 U.S. 248, 254 (1981). If the Board meets
this burden, Spillers must show by a preponderance of the evidence
that the proffered reason was pretextual and that the adverse action
was motivated by discrimination. Reeves v. Sanderson Plumbing
Prods., Inc., 530 U.S. 133, 147-48 (2000).

   We have reviewed the parties’ briefs and joint appendix and the
district court’s order and find no reversible error. Accordingly, we
          SPILLERS v. BROOKE COUNTY BOARD OF EDUCATION             3
affirm on the reasoning of the district court. See Spillers v. Brooke
County Bd. of Educ., No. CA-00-51-5 (N.D.W. Va. July 11, 2001).
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED